Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.880 Filed 02/08/21 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STERLING MAURICE LANE,


                          Petitioner,                  Case No. 2:19-cv-12689
                                                       Hon. Arthur J. Tarnow
v.

CONNIE HORTON,

                     Respondent.
___________________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
       HABEAS CORPUS, AND (2) DENYING CERTIFICATE OF
                      APPEALABILITY

      A Wayne Circuit Court jury convicted Sterling Maurice Lane in 2016 of four

felony offenses involving the possession of a firearm and ammunition. The court

sentenced him as a third-time firearm offender to flat term of ten years’

imprisonment for one of the firearm offenses and time served for the other offenses.

      Lane challenges his state court convictions in a petition for writ of habeas

corpus filed under 28 U.S.C. § 2254. The petition raises four claims: (1) Lane’s

Fourth Amendment rights were violated by the warrantless search of his girlfriend’s

house, (2) the misconduct of the prosecutor rendered Lane’s trial fundamentally

unfair, (3) Lane’s trial counsel was ineffective for failing to present evidence of his
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.881 Filed 02/08/21 Page 2 of 29

                                                      Lane v. Horton, No. 19-12689

legitimate expectation of privacy in his girlfriend’s home, and (4) insufficient

evidence was presented at trial to sustain Lane’s convictions.

      The Court will deny the petition because these claims are without merit. The

Court will also deny Lane a certification of appealability.

                                   I. Background

      As later established at trial, on November 4, 2015, Lane was with his girlfriend

Loretta Smith at her Detroit home on Murray Hill Street. Lane and Smith had been

in a romantic relationship for several years, Lane had a key to her house, and had

permission to come and go from the house as he pleased.

      That night, Smith had the blinds on the front window of the house drawn, and

the front door was closed. Lane briefly exited the house, and then he quickly returned

with police officers following close behind. According to Smith, the officers did not

ask for permission to enter, nor did they present a warrant.

      Police officers took Lane outside, and then they searched the living room,

where they found a handgun underneath a couch cushion. Smith said that the gun

belonged to her. Lane, who had prior firearm convictions, was arrested and charged

with several firearm offenses as well as with possession of marijuana.

      Prior to trial, defense counsel moved to suppress the firearm on the grounds

that police officers violated Lane’s Fourth Amendment rights when they entered and

searched Smith’s house without a warrant or permission.

                                          2
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.882 Filed 02/08/21 Page 3 of 29

                                                        Lane v. Horton, No. 19-12689

      The trial court held a suppression hearing. Detroit Police Officer William

Zeolla testified that he and his partner responded to a call of shots fired near Smith’s

house during the night of November 4, 2015. Officer Zeolla saw Lane walking down

the street and shined spotlight at him. Officer Zeolla testified that he then saw Lane

grab his waistband on his right side and run after being targeted by the spotlight.

      In Officer Zeolla’s experience, people who grab their sides are “possibly

armed with a handgun.” (ECF No. 8-3, PageID.105.) So he decided to exit his car

and give chase. Zeolla saw Lane run into Smith’s house. Before following him

inside, he saw Lane remove a blue steel revolver from his right side. (Id.,

PageID.106.) Looking through the living room window, the officer saw Lane lean

down near a couch, where he later discovered and retrieved the handgun.

      Defense counsel did not present any evidence at the hearing. Defense counsel

argued that Lane lived at the house, and therefore the police required a warrant or

exigent circumstances to enter the premises. The court pushed back on the

contention that Lane lived at the house:

             THE COURT: Okay. But is there anything that was presented
      that I could say: “Well, I’m lookin’ at this man’s I.D., and it was
      admitted.” All you’re doing is arguing. He’s indicated-I’ve got to look
      at the evidence that’s been presented. He (the officer) indicated that he
      did not live there. There was no examination as to: “What made you-or
      led you to that conclusion?” So, because it wasn’t challenged, it was
      accepted. There was nothing introduced to show that this defendant
      resided there and would have an expectation of privacy at that dwelling.
      That’s why I asked you is there any more evidence that’s going to be

                                           3
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.883 Filed 02/08/21 Page 4 of 29

                                                       Lane v. Horton, No. 19-12689

      presented, because I’ve got to go by what’s on the record. But, go
      ahead.


      MS. ROLPH: I mean I can ask Mr.-voir dire Mr. Lane, right now, and
      ask Mr. Lane questions as it relates to that.

      THE COURT: It’s too late. It’s too late. We’re at argument. You had
      an opportunity to present it, and you didn’t. That’s what I was waitin’
      on, something to show that he would at least have an expectation of
      privacy in that particular location.

(Id., PageID.126-27.)

      The Court then denied the motion to suppress on two grounds. First, the Court

found an exigency circumstances exception to the warrant requirement:

      First of all, the fact that this officer was lawfully at the location where
      he was, on a street, there is less that the People have to show, and there
      is a reduced expectation of privacy; he’s, i.e., on a public street. Shots
      fired. He grabs his side. He believes he sees what he believes is the
      handle of a gun, he believes. He then pursues him, the officer. The
      defendant is running. The Court believes that the warrantless exception
      was that he could have secreted the gun, the fact that there could have
      been a public safety basis for him going after getting that gun. He could
      have run in there with the gun. He got there for shots fired. He makes
      this location.

(Id., PageID.135-36.)

      The Court also found that Lane lacked standing to challenge the entry into

Smith’s house:

              And, moreover, there is no showing that this defendant had any
      expectation of privacy in that location. The officer said it’s his
      girlfriend’s house, after further investigation. There was nothing that
      was indicated, on this record, that the Court could go by, such as, you
      know, proof of residency by the defendant, and I or he had his clothes
                                          4
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.884 Filed 02/08/21 Page 5 of 29

                                                         Lane v. Horton, No. 19-12689

      there, and I or he spent a considerable amount of time there at that
      location, or anything arising to that expectation of privacy.

(Id., PageID.136.)

      At Lane’s jury trial, the prosecutor presented evidence regarding the same

events testified to at the suppression hearing. The parties stipulated to Lane’s prior

record. The jury found Lane guilty of felon in possession of a firearm, commission

of a felony with a firearm third-offense, felon in possession of ammunition, and

possession of marijuana. The court sentenced Lane to time served on all counts

except the commission of a felony with a firearm, which carried a mandatory 10-

year sentence.

      Lane filed a claim of appeal in the Michigan Court of Appeals. His appellate

counsel filed a brief on appeal that raised one claim:

      I. Mr. Lane’s conviction must be vacated where it was predicated on
      evidence obtained in violation of the Fourth Amendment, and trial
      counsel was ineffective for failing to present evidence of Mr. Lane’s
      standing to object to the search.

      Lane also filed a pro se supplemental brief that raised the following additional

claims:

      II. The trial court errored in not suppressing the firearm found in Mr.
      Lane’s fiancée’s house violating his 4th Amendment right to be free
      from unreasonable searches and seizures.

      III. The cumulative effect of the prosecutor’s errors added up to
      prosecutor misconduct violating the appellant’s 14th Amendment due
      process or fundamental fairness.

                                          5
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.885 Filed 02/08/21 Page 6 of 29

                                                         Lane v. Horton, No. 19-12689

         IV. Mr. Lane’s trial counsel was ineffective in her representation of
         appellant case violating his 6th Amendment rights.

         V. There was insufficient evidence in this case to convict the appellant
         of felony firearm, felon in possession of firearm/ammunition.

         The Michigan Court of Appeals affirmed Lane’s convictions and sentences in

an unpublished opinion. Lane, 2018 WL 472215. Lane then filed an application for

leave to appeal in the Michigan Supreme Court, raising the same claims. The

Michigan Supreme Court denied the application by standard order. People v. Lane,

919 N.W.2d 47 (Mich. 2018) (Table).

                                 II. Standard of Review

         28 U.S.C. § 2254(d) imposes the following standard of review for habeas

cases:

           An application for a writ of habeas corpus on behalf of a person in
         custody pursuant to the judgment of a State court shall not be granted
         with respect to any claim that was adjudicated on the merits in State
         court proceedings unless the adjudication of the claim —

           (1) resulted in a decision that was contrary to, or involved an
         unreasonable application of, clearly established Federal law, as
         determined by the Supreme Court of the United States; or

           (2) resulted in a decision that was based on an unreasonable
         determination of the facts in light of the evidence presented in the State
         court proceedings.

         Additionally, this Court must presume the correctness of a state court’s factual

determinations. 28 U.S.C. § 2254(e)(1).


                                             6
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.886 Filed 02/08/21 Page 7 of 29

                                                      Lane v. Horton, No. 19-12689

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405-06 (2000). An “unreasonable application occurs” when “a state-court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly. Rather,

that application must also be unreasonable.” Id. at 411.

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Thus, “[o]nly an ‘objectively

unreasonable’ mistake, . . . one ‘so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement,’ slips through the needle’s eye of § 2254.” Saulsberry v.

Lee, 937 F.3d 644, 648 (6th Cir.) (quoting Richter, 562 U.S. at 103), cert. denied,

140 S. Ct. 445, 205 L. Ed. 2d 256 (2019).



                                          7
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.887 Filed 02/08/21 Page 8 of 29

                                                        Lane v. Horton, No. 19-12689

                                   III. Discussion

A. Fourth Amendment

      Lane’s first and third claims are closely related. His first claim asserts that his

Fourth Amendment rights were violated when the officer searched Smith’s house

without a warrant or exigent circumstances. Lane asserts that he had a legitimate

expectation of privacy in the residence given his long-standing relationship with

Smith. Lane’s related third claim asserts that his counsel was ineffective for failing

to present evidence at the suppression to establish his legitimate expectation of

privacy in Smith’s house.

      As an initial matter, Lane’s stand-alone Fourth Amendment claim is not

cognizable. The Supreme Court held in Stone v. Powell, 428 U.S. 465 (1976), that

“where the State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief

on the ground that evidence obtained in an unconstitutional search or seizure was

introduced at his trial.” Id. at 494 (internal and end footnotes omitted). “[T]he Powell

‘opportunity for full and fair consideration’ means an available avenue for the

prisoner to present his claim to the state courts, not an inquiry into the adequacy of

the procedure actually used to resolve that particular claim.” Good v. Berghuis, 729

F.3d 636, 639 (6th Cir. 2013). The trial court held a hearing on Lane’s Fourth

Amendment claim, and the Michigan Court of Appeals reviewed the trial court’s

                                           8
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.888 Filed 02/08/21 Page 9 of 29

                                                        Lane v. Horton, No. 19-12689

determination that no violation occurred. Accordingly, Lane was afforded a full and

fair opportunity in state court to present this claim, and review of it here is therefore

barred by Stone.

      That said, a habeas petitioner may properly raise a claim that his counsel was

ineffective in the manner that he presented a Fourth Amendment claim to the state

court. In Kimmelman v. Morrison, 477 U.S. 365 (1986), the Supreme Court stated

that “[w]here defense counsel’s failure to litigate a Fourth Amendment claim

competently is the principal allegation of ineffectiveness, the defendant must also

prove that his Fourth Amendment claim is meritorious and that there is a reasonable

probability that the verdict would have been different absent the excludable evidence

in order to demonstrate actual prejudice.” Id. at 375. For that reason, the Court will

review the Michigan Court of Appeals’ analysis of Petitioner’s Fourth Amendment

claim under the AEDPA standard in the context of whether he can demonstrate that

he was prejudiced by the asserted ineffective assistance of his counsel during the

presentation of the underlying claim to the state court.

      The Michigan Court of Appeals, after reciting applicable Fourth Amendment

law and summarizing the evidence presented at the suppression hearing, resolved

Petitioner’s search and seizure issue as follows:

             No evidence was presented at the suppression hearing to
      establish that defendant had a legitimate expectation of privacy in the
      house located at 15444 Murray Hill. Defendant presented no evidence
      or witnesses at the hearing. Zeolla, the only witness to testify at the
                                           9
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.889 Filed 02/08/21 Page 10 of 29

                                                      Lane v. Horton, No. 19-12689

      hearing, indicated that defendant’s girlfriend lived at the house and that
      defendant’s identification card contained a different residential address.
      No evidence was presented at the suppression hearing that defendant
      was staying at his girlfriend’s house or had any expectation of privacy
      there. Only later, after defendant was convicted and moved for a new
      trial, did he produce evidence suggesting that he regularly stayed at
      15444 Murray Hill and kept possessions there. A motion for the
      suppression of evidence must be determined on the basis of the facts
      produced at the time of the suppression hearing and cannot be amplified
      by evidence presented later. See People v. Kaigler, 368 Mich. 281, 288
      (1962); People v. Cutler, 73 Mich. App. 313, 319-320 (1977).
      Defendant thus failed to establish at the suppression hearing that he
      possessed standing to challenge the search of the house at 15444
      Murray Hill.

              In any event, Zeolla’s testimony at the suppression hearing
      established that exigent circumstances justified the officers’ actions.
      First, there was no search or seizure of defendant before he entered the
      house. “In order for any police procedure to have constitutional search
      and seizure implications, a search or seizure must have taken place.”
      People v. Frohriep, 247 Mich. App. 692, 699 (2001) (citations
      omitted). Constitutional safeguards vest only once a citizen has been
      seized. Id. The mere pursuit of a person does not constitute a seizure;
      rather, the application of physical force or the suspect’s submission to
      an officer’s show of authority is required in order for a seizure to have
      occurred. California v. Hodari D, 499 U.S. 621, 626 (1991); see also
      People v. Lewis, 199 Mich. App. 556, 559-560 (1993) (holding that the
      defendant was not seized until a police officer actually laid his hands
      on the defendant, and explaining that “[e]ven if we assume that the
      officers’ pursuit of defendant amounted to a show of authority, because
      defendant did not submit to that show of authority, no seizure occurred
      until [an officer] physically took hold of him.”). Here, defendant fled
      from the police and did not submit to any show of authority before
      entering the house, nor did the officers put their hands on defendant
      outside the house. Hence, no seizure occurred before defendant entered
      the house. In any event, given that (1) the officers were responding to a
      report of shots fired in the area, (2) defendant was the only person that
      the officers saw walking in the area, and (3) defendant grabbed his right
      waistband area and fled upon being illuminated by the police spotlight,
      the officers had reason to believe that defendant may have been
                                         10
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.890 Filed 02/08/21 Page 11 of 29

                                                      Lane v. Horton, No. 19-12689

      carrying a concealed weapon or may have been involved in the reported
      shooting incident.

             Further, the officers’ entry into the house at 15444 Murray Hill
      was justified by exigent circumstances. The officers were pursuing
      defendant, who had exhibited suspicious behavior by grabbing his right
      waistband area and fleeing upon being illuminated by a police spotlight
      in an area where there had been a recent report of shots having been
      fired. Defendant then pulled a handgun from his waistband area as he
      entered the house. The officers were thus pursuing a fleeing suspect
      when they entered the house. The officers had reason to believe that
      defendant could pose a danger to the officers or to persons inside the
      house given that defendant was in possession of a firearm and had fled
      from the police in the vicinity in which there had been a report of shots
      fired. Zeolla saw defendant through the picture window leaning down
      in the area of a couch. It was thus reasonable to infer that defendant was
      attempting to conceal the firearm. Overall, the entry into the house to
      pursue defendant was justified under the hot pursuit doctrine.

             Once the officers entered the house, they were permitted to seize
      incriminating evidence that was in plain view. “The plain view doctrine
      allows police officers to seize, without a warrant, items in plain view if
      the officers are lawfully in a position from which they view the item,
      and if the item’s incriminating character is immediately apparent.”
      People v. Champion, 452 Mich. 92, 101 (1996) (citations omitted). As
      discussed, the officers had lawfully entered the house in hot pursuit of
      defendant. Zeolla’s testimony indicated that he saw the handgun
      protruding from underneath a cushion on the top of the couch. The
      couch was to the immediate right of the entryway. Zeolla had seen
      defendant leaning down in this area. Zeolla indicated that it was the
      same handgun he had seen defendant retrieve from his right waistband
      area upon entering the house. Zeolla thus had reason to believe that the
      handgun was incriminating because it was the gun defendant appeared
      to have been concealing before he entered the house.

              In his Standard 4 brief, defendant suggests that the plain view
      doctrine is inapplicable because Zeolla walked from the entryway to
      the living room to retrieve the handgun. Defendant relies on Zeolla’s
      trial testimony indicating that a wall separated the entryway from the
      living room and that the living room cannot immediately be seen upon
                                         11
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.891 Filed 02/08/21 Page 12 of 29

                                                      Lane v. Horton, No. 19-12689

      entering the house. As discussed, review of this issue is based on the
      testimony presented at the suppression hearing and cannot be amplified
      by trial testimony. See Kaigler, 368 Mich. at 288. The exact location
      where Zeolla was standing before he approached the living room couch
      is not clear, but Zeolla’s testimony at the suppression hearing indicated
      that the entryway area took up only a few feet and that the living room
      was to the immediate right of the entryway. Zeolla did not recall any
      door separating the living room from the entryway. Given the small
      area in which these events transpired, we are not convinced that the
      plain view doctrine is inapplicable.

             But even if the firearm was not in plain view, Zeolla’s entry into
      the living room to seize the weapon was justified by exigent
      circumstances. The fact that a gun used by a fleeing suspect is missing
      may constitute exigent circumstances justifying a warrantless search.
      See People v. Esters, 417 Mich. 34, 51 (1982) (opinion by COLEMAN,
      J.) (concluding that a “missing gun and missing accomplice provided
      exigent circumstances.”); id. at 60 (opinion by LEVIN, J.) (agreeing
      with the lead opinion “that the missing gun and missing accomplice
      were in the instant case exigent circumstances justifying the warrantless
      search.”). Here, Zeolla saw defendant retrieve the gun from his right
      waistband area before entering the house and then saw through the
      picture window that defendant bent down near the living room couch.
      No weapon was found on defendant’s person when a pat-down search
      of defendant was conducted in the entryway. The officers thus had
      reason to be concerned that other persons in the house could have
      gained access to the firearm that defendant had brought into the house,
      which would create a risk of danger to the police or others inside the
      dwelling. And given that defendant had entered the house before the
      officers and that the firearm constituted incriminating evidence, it was
      reasonable for the officers to ensure that the firearm had not been
      secreted or moved by defendant or someone else in the house before
      the officers arrived. Accordingly, the officers’ actions in entering the
      house and seizing the firearm were justified by exigent circumstances.

Lane, 2018 WL 472215, at *3-4.

      This decision was reasonable, and it shows that trial counsel’s failure to

present evidence at the suppression hearing that Petitioner had an expectation of
                                         12
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.892 Filed 02/08/21 Page 13 of 29

                                                       Lane v. Horton, No. 19-12689

privacy in Smith’s house did not result in Strickland prejudice. The Fourth

Amendment prohibits unreasonable searches and seizures. U.S. Const. amend. IV.

“The chief evil that the Fourth Amendment protects against is the physical entry of

the home,” and police are generally required to “obtain a warrant based upon a

judicial determination of probable cause prior to entering a home.” Johnson v. City

of Memphis, 617 F.3d 864, 867-68 (6th Cir. 2010) (internal quotations omitted).

Warrantless searches are presumptively unreasonable under the Fourth Amendment.

Payton v. New York, 445 U.S. 573, 586 (1980). The presumption can be rebutted

only by a few specifically established and well-delineated exceptions. The

Government bears the burden of establishing the legitimacy of its warrantless search,

and that burden is a heavy one. United States v. Akrawi, 920 F.2d 418, 421 (6th Cir.

1990); Welsh v. Wisconsin, 466 U.S. 740, 750 (1984).

      The exception to the warrant requirement relevant here is the existence of

exigent circumstances. “Exigent circumstances arise when an emergency situation

demands immediate police action that excuses the need for a warrant.” Johnson v.

City of Memphis, 617 F.3d 864 (6th Cir. 2010). The Sixth Circuit has recognized

four situations that may rise to the level of exigency: “(1) hot pursuit of a fleeing

felon, (2) imminent destruction of evidence, (3) the need to prevent a suspect’s

escape, and (4) a risk of danger to the police or others.” Thacker v. City of Columbus,

328 F.3d 244, 253 (6th Cir. 2003) (internal quotations omitted).

                                          13
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.893 Filed 02/08/21 Page 14 of 29

                                                       Lane v. Horton, No. 19-12689



      In United States v. Santana, 427 U.S. 38, 40-43 (1976), the Supreme Court

upheld a warrantless entry into a home where the defendant, a suspect in a drug

transaction, had been standing in the doorway with a brown paper bag in her hand

and then retreated into the vestibule as police officers pulled up to her house and

shouted “police” while exiting their vehicle. The Court found that the officers’ entry

through the open door of the defendant’s house constituted “hot pursuit,” and thus

was permitted in light of the officers “realistic expectation that any delay would

result in destruction of evidence.” 427 U.S. at 42-43. The Court reasoned that it

would be anomalous to allow a suspect to evade a lawful public arrest simply by

fleeing into a private residence. 427 U.S. at 42.

      Here, Officer Zeolla, whose testimony the trial court accepted as true, (see

ECF No. 8-3, PageID.135), testified that he and his partner responded in a marked

patrol car to Murray Hill Street on a report of gunshots. (Id., PageID.100-04.) When

he arrived at the location, he saw Lane walking down the street. (Id., PageID.104.)

Zeolla did not see anyone else outside. (Id.) Zeolla then pointed a spot light on Lane,

Lane grabbed his right side, and he ran into the residence at 15444 Murray Hill. (Id.,

PageID.105.) In Zeolla’s experience, this was an indication that Lane might be

armed with a handgun. (Id.) As Zeolla gave chase, before Lane entered the home,

Zeolla “observed [Lane] remove the handgun from his right side.” (Id., PageID.106.)

                                          14
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.894 Filed 02/08/21 Page 15 of 29

                                                       Lane v. Horton, No. 19-12689

      The trial court reasonably found based on this evidence that exigent

circumstances existed to justify the warrantless search of the residence. There had

been a report of shots fired in the area. A police officer then saw Lane, the only

person out on the street, grab his right-side waistband and run. The officer then saw

Lane handle what he believed to be a handgun before he entered the residence. Based

on these observations, it was reasonable for the officer to believe that he was

pursuing a fleeing suspect who could pose a danger to the officer or to persons inside

the house given the report of shots already having been fired. Accordingly, even if

defense counsel had successfully established that Lane had an expectation of privacy

in the residence, the motion to suppress would nevertheless have been denied on the

alternative basis discussed by the Michigan Court of Appeals. Petitioner has

therefore failed to demonstrate that he was denied the effective assistance of counsel.

B. Prosecutorial Misconduct

      Lane next raises numerous claims of prosecutorial misconduct. After reciting

the applicable standard, the Michigan Court of Appeals thoroughly addressed and

rejected each of the allegations as follows:

            Defendant makes numerous assertions of prosecutorial
      misconduct. First, defendant contends that the prosecutor made
      improper remarks in closing argument challenging the credibility or
      believability of the only defense witness, Loretta Smith, who was
      defendant’s girlfriend and who testified that she had bought the gun
      found in the house. The prosecutor noted Smith’s testimony that “she
      bought the firearm off of some person on the street; that she doesn’t
      know much about firearms, but she bought it, didn’t know if it was
                                          15
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.895 Filed 02/08/21 Page 16 of 29

                                                      Lane v. Horton, No. 19-12689

      loaded, and she put it under a couch cushion in the same house where
      her two children are.” The prosecutor then stated, “If you believe that,
      there’s nothing I can do for you.” The prosecutor discussed Smith’s
      inability to recall certain details about the gun. The prosecutor stated,
      “Is that a person on the stand recalling from memory, or was that
      somebody sitting on the stand, trying to make up anything she could to
      save the person that she cares about? I commend her, but I submit to
      you that you should not believe a word that she says.” Later, the
      prosecutor characterized Smith’s testimony as “really far-fetched[,]”
      again noting that Smith claimed to have bought the gun “despite clearly
      knowing nothing about it, [and] claiming to put it under her couch
      cushion with children in the house[.]” Still later, the prosecutor said,
      “So, once again, I think you have no reason, at all, to believe a word
      that Ms. Smith said. It just was a lie that wasn’t thought through ahead
      of time. And I think that was made very clear.” During rebuttal closing
      argument, the prosecutor again discussed Smith’s testimony about
      buying the gun, and stated, “Ladies and gentlemen, that’s a lie. And you
      know it. You’re smart people. You have reason and you have common
      sense. And I trust that you brought it with you.”

            “A prosecutor is afforded great latitude regarding his or her
      arguments and conduct at trial.” People v. Fyda, 288 Mich. App. 446,
      461 (2010). A prosecutor is “free to argue the evidence and all
      reasonable inferences from the evidence as they relate to [the
      prosecutor’s] theory of the case.” People v. Seals, 285 Mich. App. 1, 22
      (2009) (citation omitted). The prosecutor may argue from the facts that
      defense witnesses are not worthy of belief. People v. Dobek, 274 Mich.
      App. 58, 67 (2007). The prosecutor “need not confine argument to the
      blandest possible terms.” Id. at 66. Here, the prosecutor’s arguments
      challenging the believability of Smith’s testimony were not improper.
      The prosecutor argued from the facts that Smith’s testimony was
      implausible. The prosecutor highlighted the fact that Smith claimed to
      have bought the gun and stuck it under her couch cushion even though
      Smith had children in her house. The prosecutor’s suggestion that
      Smith’s testimony should not be believed comprised a permissible
      argument.

             But even if defendant could establish that the prosecutor’s
      argument on this point was somehow improper, defendant fails to
      establish that any prejudice could not have been alleviated by a curative
                                         16
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.896 Filed 02/08/21 Page 17 of 29

                                                       Lane v. Horton, No. 19-12689

      instruction. “Curative instructions are sufficient to cure the prejudicial
      effect of most inappropriate prosecutorial statements.” Seals, 285 Mich.
      App. at 22 (citation omitted). Also, the trial court instructed the jury to
      decide the case only on the basis of the properly admitted evidence and
      that the attorneys’ arguments and statements did not constitute
      evidence. “This instruction was sufficient to eliminate any prejudice
      that might have resulted from the prosecutor’s remarks.” People v.
      Thomas, 260 Mich. App. 450, 454 (2004) (citations omitted); see also
      People v. Abraham, 256 Mich. App. 265, 279 (2003) (“Jurors are
      presumed to follow their instructions, and instructions are presumed to
      cure most errors.”).

             Defendant next challenges the following statement by the
      prosecutor in rebuttal closing argument regarding Harnphanich’s
      response to a question by defense counsel: “And when Officer
      Harnphanich had trouble understanding her questions, he said: ‘I’m
      trying to understand what you’re asking me.’ That’s somebody who’s
      telling the truth.” This argument was in response to defense counsel’s
      arguments that extensively challenged the credibility of Harnphanich,
      and particularly in response to the following argument by defense
      counsel:

            And then Officer Harnphanich, remember I was asking
            him questions? You all saw that. And you can test
            credibility by his body language, and how long—his long
            pauses, and: “I’m trying to think how to answer your
            question.”

            No, no, no. You’re tryin’ to think, because that didn’t
            happen, because you’re trying to make something to fill in
            the gaps.

            A prosecutor’s remarks must be evaluated in context and in light
      of defense counsel’s arguments. Thomas, 260 Mich. App. at 454. “[A]
      prosecutor may not vouch for the credibility of his witnesses by
      implying that he has some special knowledge of their truthfulness. But
      a prosecutor may comment on his own witnesses’ credibility during
      closing argument, especially when there is conflicting evidence and the
      question of the defendant’s guilt depends on which witnesses the jury
      believes.” Id. at 455 (citation omitted). Here, after defense counsel
                                          17
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.897 Filed 02/08/21 Page 18 of 29

                                                       Lane v. Horton, No. 19-12689

      challenged Harnphanich’s credibility during closing argument, the
      prosecutor offered a responsive argument suggesting that Harnphanich
      was credible and that he was merely attempting to understand defense
      counsel’s question. The prosecutor did not vouch for Harnphanich’s
      credibility by suggesting some special knowledge concerning his
      truthfulness. The prosecutor merely argued from Harnphanich’s trial
      testimony that he was credible, and this argument was in response to
      defense counsel’s argument. Hence, the prosecutor’s argument on this
      point was not improper. Further, any prejudicial effect of the
      prosecutor’s argument “could have been alleviated by a curative
      instruction given on a timely objection[,]” id., and the trial court’s
      instructions to decide the case only on the basis of the properly admitted
      evidence and that the attorney’s arguments and statements did not
      constitute evidence sufficed to eliminate any prejudice. Id. at 454.

             Next, defendant contends that the prosecutor made a material
      misstatement in closing argument when he stated that Smith did not
      know what color the gun was or if it was big or small. In fact, defendant
      argues, Smith testified that the gun was black and that it was a relatively
      big pistol. “Although a prosecutor may not argue facts not in evidence
      or mischaracterize the evidence presented, the prosecutor may argue
      reasonable inferences from the evidence.” People v. Watson, 245 Mich.
      App. 572, 588 (2001). In closing argument, the prosecutor stated:

         [Smith] wasn’t able to tell you—she was able to say: “The gun might
      be black.” Didn’t know if it was a revolver or automatic, didn’t know
      if it had any bullets in it, didn’t know if it was small or if it was big.

            Smith testified about the gun as follows during the prosecutor’s
      cross-examination:

            Q. What kind of gun is it?
            A. I don’t know.

            Q. You don’t know.

            A. No.

            Q. Is it a pistol or a rifle?

                                            18
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.898 Filed 02/08/21 Page 19 of 29

                                                       Lane v. Horton, No. 19-12689

            A. It wasn’t a rifle, ‘cuz a rifle is way bigger than a pistol.
            So, what kinda’ gun did I purchase? I don’t know. All I
            asked for is, hey, a handgun.

            Q. Do you recall what color it was?

            A. It may be black. I’m not for sure.

            Q. Are you sure it was black?

            A. I said it may be.

            Q. May be. Okay. Do you recall what the handle looked
            like?

            A. Not right off-hand I can’t.

            Q. Now, okay. Does the gun fit in your pocket?

            A. No, I don’t think so. It wasn’t small enough, like a two,
            two.

            Q. So, it wasn’t super small.

            A. No, it was not.

            Q. A bigger pistol.

            A. Yeah.

            Later, the following exchange occurred during the prosecutor’s
      cross-examination of Smith:
            Q. You bought a gun. You’re not sure what it looks like,
            or how big it was, or if it had bullets in it, or what kind of
            bullets it would take, and you stuck it under the couch, in
            a house with two children in it?

            THE COURT: Is that your testimony?

            THE WITNESS: Yes, I bought a gun.
                                          19
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.899 Filed 02/08/21 Page 20 of 29

                                                      Lane v. Horton, No. 19-12689


            CROSS–EXAMINATION (CONTINUED)

            BY MR. KONING [the prosecutor]:

            Q. Do I have that right?

            A. Yes.

             Contrary to defendant’s argument, the prosecutor did not
      mischaracterize Smith’s testimony. The prosecutor correctly noted that
      Smith testified that the pistol might have been black. Regarding the size
      of the gun, the prosecutor stated that Smith did not know if the gun was
      small or big. Although Smith at one point indicated that the gun would
      not fit into her pocket, that it was not “super small[,]” and that it was
      “[a] bigger pistol[,]” she later expressed agreement with the prosecutor
      that Smith did not know how big the pistol was. The prosecutor’s
      argument thus contained a reasonable inference from the evidence. In
      any event, any minimal prejudice was alleviated by the trial court’s
      instructions to decide the case only on the basis of the properly admitted
      evidence and that the attorneys’ arguments and statements did not
      constitute evidence. See Thomas, 260 Mich. App. at 454.

             Defendant next takes issue with the prosecutor’s suggestion in
      rebuttal closing argument that the jury could infer consciousness of
      guilt from defendant’s flight. The prosecutor stated:

              And the Judge is going to give you an instruction that
            when some—on flight—that when somebody runs, you
            can, you, as the deciders of what is and what isn’t fact, you
            can determine that that’s evidence of knowledge that
            they’re guilty of something.

             Defendant asserts that this argument comprises a material
      misstatement and that “these are facts not stated in evidence.”
      Defendant has abandoned this contention because he does not explain
      how the prosecutor’s argument constitutes a material misstatement or
      how it asserts facts not in evidence. See People v. Matuszak, 263 Mich.
      App. 42, 59 (2004) (“An appellant may not merely announce his
      position and leave it to this Court to discover and rationalize the basis
                                         20
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.900 Filed 02/08/21 Page 21 of 29

                                                       Lane v. Horton, No. 19-12689

      for his claims, nor may he give only cursory treatment of an issue with
      little or no citation of supporting authority. Such cursory treatment
      constitutes abandonment of the issue.”) (quotation marks, brackets, and
      citations omitted). If defendant is suggesting that there is no evidence
      that he fled from the police, his argument lacks merit because there was
      indeed ample testimony that he fled from the police.

             Defendant next argues that the prosecutor erred in reading from
      statutes during closing argument. Defendant claims that this impaired
      the trial court’s function of instructing the jury. Defendant fails to
      provide any record citation in support of this assertion; that is, he does
      not cite any portion of the trial transcript in which the prosecutor read
      from statutes during closing argument. Nor does defendant present a
      meaningful appellate argument regarding this assertion. This aspect of
      the issue has thus been abandoned. See People v. Bosca, 310 Mich.
      App. 1, 48 (2015), app held in abeyance 872 N.W.2d 492 (Mich, 2015)
      (“Because defendant has failed to sufficiently develop this argument or
      to provide any record citation in support of his claim, we find that the
      issue has been abandoned on appeal.”). In reviewing the record, we find
      no indication that the prosecutor read statutes to the jury, let alone that
      he inaccurately read any statutes to the jury. Presumably defendant may
      be referring to the fact that the prosecutor listed and discussed the
      elements of the charged offenses during closing argument, but
      defendant fails to identify any error by the prosecutor in doing so.

             Defendant next contends that the prosecutor misstated the law in
      closing argument when explaining the concept of possession to the jury.
      Defendant purports to quote from the transcript, but his quotation is
      inaccurate. In particular, defendant’s quotation suggests that the
      prosecutor stated that defendant could have jointly possessed the gun
      even if he did not know the gun was in the house, and that defendant
      being in the house was all that it took to prove that he was a felon in
      possession of a gun. We find no such statements by the prosecutor in
      the trial transcript. Defendant asserts without elaboration that the
      prosecutor made misstatements in defining the concept of possession,
      but it appears defendant’s cursory argument is premised on his
      inaccurate quotation of the trial transcript. Defendant’s argument has
      thus been abandoned as inadequately briefed. See Bosca, 310 Mich.
      App. at 48. Further, the trial court instructed the jury on the meaning of
      possession, and defendant does not contend that the trial court erred in
                                          21
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.901 Filed 02/08/21 Page 22 of 29

                                                        Lane v. Horton, No. 19-12689

      its instruction on possession. The trial court also instructed the jury: “It
      is my duty to instruct you on the law. You must take the law as I give
      it to you. If a lawyer says something different about the law, follow
      what I say.” Again, jurors are presumed to follow their instructions, and
      the trial court’s instructions therefore sufficed to cure any inadequacy
      in the prosecutor’s explanation of the concept of possession. See People
      v. Unger, 278 Mich. App. 210, 235 (2008).

             Next, defendant contends that the prosecutor improperly
      discredited the defense theory during the prosecutor’s rebuttal closing
      argument. Defendant challenges the prosecutor’s statement that defense
      counsel was “grabbing at straws for anything to try and find a
      reasonable doubt where there just isn’t, because it’s just really
      straightforward.” The prosecutor’s comment was not improper. Again,
      a prosecutor “need not confine argument to the blandest possible
      terms.” Dobek, 274 Mich. App. at 66. A prosecutor’s remarks must be
      evaluated in context and in light of defense counsel’s arguments.
      Thomas, 260 Mich. App. at 454. During closing argument, defense
      counsel challenged the credibility of the officers in connection with
      their purported lack of consistency in estimating the size of the front
      window of Smith’s house and in referring to the front window as a
      “large picture window.” During rebuttal argument, the prosecutor
      stated that defense counsel was focusing on questions that did not
      matter such as whether the front window was called a picture window
      or merely a front window. The prosecutor then made the comment
      suggesting that the defense was “grabbing at straws” to “find a
      reasonable doubt[.]” Viewed in context, the prosecutor’s comment was
      a permissible response to defense counsel’s argument.

             Defendant also challenges the prosecutor’s statement that
      defense counsel was “trying to get at your heart and make you feel
      you’re doing the right thing by giving a verdict of not guilty[ ]” and that
      the jurors had instead “swore an oath to take your heart out of it, and
      you use your mind, and let your mind look at what you saw and what
      you heard, and judge what’s a fact, and determine if those facts match
      the elements of the crimes.” The prosecutor’s comment that defense
      counsel was attempting to get at the jurors’ hearts and that the jurors
      were instead required to use their minds was a way of telling the jurors
      to determine the facts and then determine whether those facts satisfied
      the elements of the charged offenses. This appears to have been an
                                          22
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.902 Filed 02/08/21 Page 23 of 29

                                                       Lane v. Horton, No. 19-12689

      effort to remind the jurors of their responsibility to decide the case on
      the basis of the facts, given that defense counsel’s closing argument
      injected emotional appeals, including gratuitous references to
      defendant’s age, race, and gender, as well as to the “national culture”
      of “[p]olice misconduct[,]” in lieu of confining her remarks to the facts
      of the case.1 Viewed in context, the prosecutor’s remarks were not
      improper.

Lane, 2018 WL 472215, at *5-8.

      This decision did not unreasonably apply clearly established Supreme Court

law. “On habeas review, claims of prosecutorial misconduct are reviewed

deferentially.” Bowling v. Parker, 344 F.3d 487, 512 (6th Cir. 2003) (citing Darden

v. Wainwright, 477 U.S. 168, 181 (1986)). A prosecutor’s improper comments will

be held to violate a criminal defendant’s constitutional rights only if they “‘so

infected the trial with unfairness as to make the resulting conviction a denial of due

process.’” Id. (quoting Darden, 477 U.S. at 181 (additional citation omitted)).

Therefore, a claim of prosecutorial misconduct provides a basis for habeas relief

only if the conduct was so egregious as to render the entire trial fundamentally unfair

based on the totality of the circumstances. Donnelly v. DeChristoforo, 416 U.S. 637,

643-45 (1974). Moreover, to obtain federal habeas relief on a prosecutorial

misconduct claim, the petitioner must show that the state court’s rejection of the

claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Parker v. Matthews, 567 U.S. 37, 48 (2012) (quoting Harrington, 562 U.S. at 103).

                                          23
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.903 Filed 02/08/21 Page 24 of 29

                                                         Lane v. Horton, No. 19-12689

      Here, the Michigan Court of Appeals accurately summarized the facts

surrounding Lane’s allegations of prosecutorial misconduct. It then reasonably

applied the broad standard governing such claims to the facts of the case, and it

reasonably concluded that the claims were without merit. For the reasons stated by

the state court, the challenged arguments and remarks by the prosecutor did not deny

Lane his right to a fundamentally fair trial because they were based on the evidence

presented at trial and did not suggest to the jury an improper basis on which to

determine Lane’s guilt. This claim is without merit.

C. Sufficiency of the Evidence

      Finally, Lane asserts that constitutionally insufficient evidence was presented

at his trial to sustain his convictions. Again, after reciting the constitutional standard

and the elements of the offenses of conviction, the Michigan Court of Appeals

rejected the contention on the merits:

             The parties stipulated that defendant had previously been
      convicted of a felony and that he did not have a right to possess the
      firearm or the ammunition on the date of the offenses in this case
      because the requirements for regaining eligibility to possess a firearm
      or ammunition had not been satisfied. Police officers testified that they
      observed defendant remove a handgun from underneath his jacket or
      sweatshirt as he entered the house located at 15444 Murray Hill. After
      defendant entered the house, the officers saw through a front window
      that defendant bent down in an area of the house to the right side of the
      front door. After entering the house and detaining defendant, the police
      recovered a handgun that was protruding from underneath a cushion of
      a couch located in the area where the police had seen defendant bending
      down. The gun appeared similar in size and color to the gun that
      defendant had pulled from his waist when entering the house. The gun
                                           24
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.904 Filed 02/08/21 Page 25 of 29

                                                      Lane v. Horton, No. 19-12689

      was a .32 caliber blue steel revolver with two live rounds in it. Given
      the above evidence and the parties’ stipulations, a rational trier of fact
      could have found that defendant was a felon who possessed a firearm
      and ammunition before his right to do so was formally restored. There
      was therefore sufficient evidence to support his convictions for felon in
      possession of a firearm and felon in possession of ammunition. The
      evidence also supports a conclusion that defendant possessed a firearm
      while committing the felony of felon in possession of a firearm. There
      was thus sufficient evidence to support his felony-firearm conviction.

             Defendant makes a cursory assertion that the officers’ testimony
      that they saw defendant remove the handgun before entering the house
      may not be considered because defendant was acquitted of the charged
      offense of carrying a concealed weapon, MICH. COMP. LAWS. §
      750.227. Defendant does not cite any authority in support of this
      assertion or elaborate on why he thinks his acquittal of one offense
      precludes considering the officers’ testimony when determining
      whether there was sufficient evidence to support his convictions for
      other offenses. Defendant has thus abandoned this argument. See
      Matuszak, 263 Mich. App. at 59 (“An appellant may not merely
      announce his position and leave it to this Court to discover and
      rationalize the basis for his claims, nor may he give only cursory
      treatment of an issue with little or no citation of supporting authority.
      Such cursory treatment constitutes abandonment of the issue.”)
      (quotation marks, brackets, and citations omitted).

             Defendant also notes that the officers did not see the gun or
      defendant’s arms or hands when they saw him through the front
      window bending down, that fingerprint testing of the gun was
      inconclusive, that Smith claimed the gun belonged to her, and that the
      gun was not recovered from defendant’s person. None of these facts
      alters the conclusion that there was sufficient evidence to support
      defendant’s convictions. The officers saw defendant remove a gun from
      underneath his jacket or sweatshirt as he entered the house; the fact that
      the gun and defendant’s arms and hands were not visible through the
      front window when he leaned down does not alter the fact that the
      officers saw defendant holding the gun as he was entering the house.
      Moreover, the evidence supports a reasonable inference that defendant
      possessed the gun inside the house because the gun was found
      protruding from under a couch cushion in the area where defendant had
                                         25
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.905 Filed 02/08/21 Page 26 of 29

                                                       Lane v. Horton, No. 19-12689

      been seen bending down. The inconclusive fingerprint testing likewise
      does not change the fact that the officers testified that they saw
      defendant holding the gun. Eyewitness testimony is sufficient evidence
      to support a conviction; corroborating physical evidence is not required.
      See People v. Newby, 66 Mich. App. 400, 405 (1976). Smith’s
      testimony that the gun belonged to her again does not alter the fact that
      the officers testified to their observations of defendant holding the gun.
      “This Court will not interfere with the trier of fact’s role of determining
      the weight of the evidence or the credibility of witnesses.” Kanaan, 278
      Mich. App. at 619. “All conflicts in the evidence must be resolved in
      favor of the prosecution.” Id. The fact that the gun was not recovered
      from defendant’s person is explained by the fact that defendant entered
      the house before the officers and was seen through the front window
      leaning down in the area of the couch from which the gun was later
      recovered.

Lane, 2018 WL 472215, at *10-11.

      Under clearly established Supreme Court law the standard governing

sufficiency of the evidence claims is “whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

U.S. 307, 319 (1979). Under AEDPA, moreover, a habeas court’s “review of a state-

court conviction for sufficiency of the evidence is very limited,” Thomas v.

Stephenson, 898 F.3d 693, 698 (6th Cir. 2018), because Jackson claims are “subject

to two layers of judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651, 132 S.

Ct. 2060, 182 L. Ed. 2d 978 (2012) (per curiam). First, it is the responsibility of the

jury to decide what conclusions should be drawn from the evidence admitted at trial.

Johnson, 566 U.S. at 651 (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per

                                          26
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.906 Filed 02/08/21 Page 27 of 29

                                                        Lane v. Horton, No. 19-12689

curiam)). “And second, on habeas review, ‘a federal court may not overturn a state

court decision rejecting a sufficiency of the evidence challenge simply because the

federal court disagrees with the state court. The federal court instead may do so only

if the state court decision was ‘objectively unreasonable.’” Id. (quoting Smith, 565

U.S. at 2); see also Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating that

“two layers of deference apply [to a sufficiency-of-the-evidence claim], one to the

jury verdict, and one to the state appellate court”).

      Lane makes two arguments challenging the sufficiency of the evidence. He

first asserts that the jury’s decision to find him not guilty of carrying a concealed

weapon must mean that they found that he never possessed the firearm. He second

notes that the officers never definitively stated that they saw him in possession of

the firearm, and that Officer Zeolla’s testimony as to what he saw Lane handle as he

entered Smith’s house was to equivocal to sustain his convictions.

      As for the first contention, the Supreme Court has stated that “inconsistent

verdicts are constitutionally tolerable.” Dowling v. United States, 493 U.S. 342, 353-

54 (1990). “Inconsistency in a verdict is not a sufficient reason for setting it aside.”

Harris v. Rivera, 454 U.S. 339, 345 (1981). The fact that the jury acquitted Lane of

carrying a concealed weapon has no bearing on the sufficiency of the evidence as to

the other charges.



                                           27
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.907 Filed 02/08/21 Page 28 of 29

                                                      Lane v. Horton, No. 19-12689

      With respect to the second point, the argument boils down to an assertion that

there was no direct evidence that the firearm found in Smith’s house belonged or

was possessed by Lane. First, the premise is not true. The evidence indicated that

the officer saw Lane reach to his side, and that he then saw Lane handle what

appeared to be a handgun as Lane entered the house. In any event, when considering

a challenge to the sufficiency of the evidence to convict, the reviewing court must

give circumstantial evidence the same weight as direct evidence. See United States

v. Farley, 2 F.3d 645, 650 (6th Cir. 1993). “Circumstantial evidence alone is

sufficient to sustain a conviction and such evidence need not remove every

reasonable hypothesis except that of guilt.” United States v. Kelley, 461 F.3d 817,

825 (6th Cir. 2006) (internal quotation omitted). The evidence presented at Lane’s

trial was sufficient to sustain his convictions.

      As all of Lane’s claims are without merit, the petition will be denied.

                          III. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

A federal district court may grant or deny a certificate of appealability when the

                                           28
Case 2:19-cv-12689-AJT-DRG ECF No. 12, PageID.908 Filed 02/08/21 Page 29 of 29

                                                      Lane v. Horton, No. 19-12689

court issues a ruling on the habeas petition. Castro v. United States, 310 F.3d 900,

901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s conclusion

that Petitioner has failed to demonstrate entitlement to relief because his claims are

completely without merit. Therefore, a certificate of appealability is denied.

                                  IV. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, and 2) DENIES a certificate of appealability.

      SO ORDERED.

                                              _s/Arthur J. Tarnow______________
                                              Arthur J. Tarnow
                                              United States District Judge
Dated: February 8, 2021




                                         29
